Citation Nr: 0335693	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  03-02 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for right knee disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from March 1993 to 
March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board initially notes that the veteran's representative, 
in February 2003, requested a hearing before a hearing 
officer at the RO on behalf of the veteran.  Later that day, 
the veteran, when contacted by VA, denied requesting such a 
hearing and indicated that he did not desire a hearing in 
connection with his appeal.  Since a personal hearing at the 
RO will not normally be scheduled for the sole purpose of 
receiving argument from a representative, see 38 C.F.R. 
§ 3.103(c)(2) (2003), and as the veteran has made clear that 
he does not desire a hearing, the Board concludes that the 
representative's February 2003 hearing request need not be 
honored.


REMAND

The veteran contends that the evaluation currently assigned 
his right knee disability does not accurately reflect the 
severity of that disability.  He argues that he experiences 
symptoms such as pain, weakness and instability associated 
with the knee.  His representative additionally argues that 
the veteran has both arthritis and instability of the right 
knee, and that the provisions of VAOPGCPREC 23-97 are 
consequently for application.

The record reflects that, following his discharge from 
service, the veteran underwent right knee surgery to repair 
tears in the anterior cruciate ligament and medial meniscus.  
He was thereafter examined by VA in July 2001, at which time 
he indicated that he did not experience right knee pain when 
climbing stairs, but that his right knee remained weak.  
Physical examination disclosed the presence of full range of 
right knee motion without any tenderness or swelling, and the 
examiner diagnosed, inter alia, right knee arthritis.  
Notably, however, the examination did not include testing to 
determine the strength of the knee, and otherwise did not 
address any functional loss due to weakness.  In addition, 
the examiner did not provide any findings as to instability 
in the knee.   Under the circumstances, the Board is of the 
opinion that further VA examination of the veteran is 
warranted in connection with the instant claim.

The Board additionally notes that the veteran has not been 
adequately advised of the information and evidence necessary 
to substantiate his claim for an increased rating for his 
right knee disability.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159 (2003).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 
the duty-to-assist regulations, 
found at 66 Fed. Reg. 45,620-32 
(Aug. 27, 2001), are fully complied 
with and satisfied.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  See also Paralyzed Veterans 
of Am. v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
include South Haven Hospital, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran, to include from 
South Haven Hospital, which have not 
been secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Then, the RO should arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
service-connected right knee 
disability.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be 
performed.  The extent of any right 
knee instability or subluxation 
should be noted.  Tests of joint 
motion against varying resistance 
should be performed.  The extent of 
any incoordination, weakened 
movement and excess fatigability on 
use should be described.  The 
physician should be requested to 
identify any objective evidence of 
pain or functional loss due to pain.  
The specific functional impairment 
due to pain should be identified, 
and the examiner should be requested 
to assess the extent of any pain.  
The physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  

The physician should also provide an 
opinion concerning the impact of the 
veteran's right knee disability on 
his ability to work.  The veteran's 
claims file, including a copy of 
this remand, must be made available 
to the examiner for review.  

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issue of 
entitlement to an increased rating 
for right knee disability, to 
include consideration of whether 
separate ratings are warranted under 
VAOPGCPREC 23-97 for separate 
manifestations of disability.  In 
re-adjudicating the claim, the RO 
should consider all pertinent 
diagnostic codes under VA's Schedule 
for Rating Disabilities in 38 C.F.R. 
Part 4 and application of 38 C.F.R. 
§ 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement 
of a joint.  See DeLuca v. Brown  , 
8 Vet. App. 202 (1995).  The RO 
should also determine whether the 
case should be referred to the 
Director of the Compensation and 
Pension Service for extra-schedular 
consideration. 

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

